United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS           July 25, 2003

                       FOR THE FIFTH CIRCUIT             Charles R. Fulbruge III
                                                                 Clerk


                           No. 02-30866
                         Summary Calendar



BOBBY CELESTINE, also known as Bobbie L. Celestine,

                                    Plaintiff-Appellant,

versus

27TH JUDICIAL DISTRICT COURT; DISTRICT ATTORNEY 27TH
JUDICIAL DISTRICT COURT,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                         USDC No. 02-CV-10
                       --------------------

Before HIGGINBOTHAM, DAVIS and PRADO, Circuit Judges.

PER CURIAM:*

     Bobby Celestine appeals from the district court’s dismissal

of his complaint for declaratory relief.    Celestine seeks a

declaratory judgment that his 1964 Louisiana state court

conviction for simple burglary was unconstitutional.

     A state may waive its defense of sovereign immunity, Wis.

Dep’t of Corr. v. Schacht, 524 U.S. 381, 389 (1998), but the 27th


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-30866
                                -2-

Judicial District Court did not do so.    Celestine’s complaint

against the 27th Judicial District Court does not fall within the

exception created by Ex Parte Young, 209 U.S. 123, 159-60 (1908).

See Aguilar v. Tex. Dep’t of Criminal Justice, 160 F.3d 1052,

1054 (5th Cir. 1998).

     Celestine may not obtain a declaratory judgment invalidating

his burglary conviction.   Johnson v. Onion, 761 F.2d 224, 226

(5th Cir. 1985).   Furthermore, he has failed to state a

cognizable claim under 42 U.S.C. § 1983.    Celestine’s complaint

falls within the purview of Heck v. Humphrey, 512 U.S. 477, 486-

87 (1994), even though his sentence has expired and he is not

seeking damages.   See Randell v. Johnson, 227 F.3d 300, 301 (5th

Cir. 2000); Clarke v. Stalder, 154 F.3d 186, 189 (5th Cir. 1998).

Celestine’s proposed amendment to name the state judge who

handled his conviction as a defendant is baseless because the

judge is protected by absolute immunity.    See Malina v. Gonzales,

994 F.2d 1121, 1124-25 (5th Cir. 1993).

     AFFIRMED.